UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1689


IRMA WILLIAMS,

                 Plaintiff - Appellant,

          v.

DAVID SABO; CYNTHIA BREYFOGLE; MARYANN CURL; CAROLE RIVERS;
UNITED STATES OF AMERICA,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:11-cv-00219-MR-DLH)


Submitted:   November 2, 2012              Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George W. Saenger, ADAMS, HENDON, CARSON, CROW & SAENGER, PA,
Asheville, North Carolina, for Appellant.      Anne M. Tompkins,
United States Attorney, Paul B. Taylor, Assistant United States
Attorney, Asheville, North Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Irma   Williams   appeals   the   district    court’s   order

adopting the magistrate judge’s recommendation to substitute the

United States as the party Defendant and dismissing her civil

action.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.     See Williams v. Sabo, No. 1:11-cv-00219-MR-DLH

(W.D.N.C.   Apr.   25,   2012).    We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                   2